DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Firasat Ali on April 27, 2022.

The application has been amended as follows:
31. (Currently Amended) A method comprising:
tracking a user's eye angle to determine a time duration when a display of an electronic device is within the eye angle;
determining a light emission exposure count based on the time duration;
comparing the light emission exposure count to a light emission exposure limit; and
in response to determining that the light emission exposure count exceeds the light emission exposure limit, executing an instruction for the electronic device to execute a remedial action,
wherein the remedial action is an instruction to switch to a second display device of the user.

38. (Cancelled)

39. (Currently Amended) The method of Claim 31, wherein the remedial action provides a predetermined time limit for switching to the second display device of a user.

40. (Currently Amended) The method of Claim 31, wherein the remedial action shuts down the electronic device of the user if a determination is made that the user has not switched to the second device within the predetermined time limit.

41. (Currently Amended) A system, comprising:
communication circuitry configured to access an electronic device of a user; and
control circuitry configured to:
track the user's eye angle to determine a time duration when a display of [[an]] the electronic device is within the eye angle;
determine a light emission exposure count based on the time duration;
compare the light emission exposure count to a light emission exposure limit; and
in response to determining that the light emission exposure count exceeds the light emission exposure limit, execute an instruction for the electronic device to execute a remedial action,
wherein the remedial action is an instruction from the control circuitry to switch to a second display device of the user.

48. (Cancelled)

49. (Currently Amended) The system of Claim 41, wherein the remedial action configures provides a predetermined time limit for switching to the second display device of a user.

50. (Currently Amended) The system of Claim 41, wherein the remedial action shuts down the electronic device of the user if a determination is made that the user has not switched to the second device within the predetermined time limit.


Allowable Subject Matter
Claims 31-37, 39-47 and 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 31 and 41, they recite, among other features, “tracking a user's eye angle to determine a time duration when a display of an electronic device is within the eye angle;
determining a light emission exposure count based on the time duration;
comparing the light emission exposure count to a light emission exposure limit; and
in response to determining that the light emission exposure count exceeds the light emission exposure limit, executing an instruction for the electronic device to execute a remedial action,
wherein the remedial action is an instruction to switch to a second display device of the user”.
Hsu et al. (US2017/0318227) discloses tracking a user’s eye angle and determining how long a user has been looking at a display to determine if an eye protection operation should be performed to protect the eyes of the user from overuse (Figs. 6A, 6B and paragraphs 2, 8, 21, 23, 36, 40-41, 45).  Also, The Prior Art discloses changing the amount of blue light emitted depending on the time of day or depending on the amount of detected blue light and distance from the display. Also, The Prior Art sounds an alarm to alert the user to correct distance or change lighting conditions.  The Prior Art whether alone or in combination does not teach or suggest wherein the remedial action is an instruction to switch to a second display device of the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 27, 2022